Appellant insists we were wrong in holding that the only bill of exceptions appearing in the record does not present error calling for reversal.
As stated in the original opinion, the bill might well be dismissed without consideration, for being in question and answer form. Art. 846, Vernon's C. C. P.; Reese v. State,95 Tex. Crim. 220, 249 S.W. 857, and the many authorities therein collated; Taylor v. State, 265 S.W. 152; Broussard v. State, 271 S.W. 385. However, the death penalty having been assessed we have considered the bill notwithstanding *Page 623 
this defect. It shows that prosecutrix on direct examination testified that the party who committed the assault upon her used the words, "Shut up or I will kill you," and said to the best of her judgment she had heard the voice of that party since and the voice was that of appellant. It developed upon cross-examination that since the assault she had seen appellant twice. The first time he was taken to the hospital where prosecutrix then was. Appellant's counsel asked what her judgment was as to the identity of appellant upon that occasion and she replied "It was the same as it was the second time, that his build was the same and his voice the same." Nothing is shown in the bill to indicate any improper occurrence at the hospital. The second time she saw appellant after the assault was in the district attorney's office. Complaint is made that on this occasion the district attorney had him repeat the words which prosecutrix claimed he used upon the night of the assault. An examination of the statement of facts reveals that further upon the question of identity she had testified that in the struggle with the party who assaulted her she got hold of his nose and scratched it; that she knew he was black and had a large nose. The evidence further shows that when appellant was seen by other witnesses shortly after the alleged assault his nose had been scratched which was not its condition when the witness had last seen him prior to the assault. After appellant developed by cross-examination what occurred in the District Attorney's office he filed motion in which he asked the court to exclude from the jury all the testimony of prosecutrix, which went to the identity of appellant. If the court had granted this motion it would have required a withdrawal from the jury of all evidence of prosecutrix that she recognized appellant at the hospital from his build and voice, although elicited on cross-examination by appellant himself, and also the evidence of said witness with reference to scratching the nose of her assailant, though such evidence went pertinently to the question of identity. If appellant conceived the transaction in the district attorney's office was improper because appellant was under arrest at the time he should have restricted his motion to the exclusion of that part of the testimony deemed to have been improperly secured. The principle is the same frequently announced that "a bill of exception is too general to be considered if it *Page 624 
includes a number of statements some of which are clearly admissible, and there is nothing in the objection to directly challenge or single out the supposed objectionable evidence." Branch's Ann. Tex. P. C. Sec. 211. We hold therefore that the bill presents no such error as would demand a reversal.
The motion for rehearing is overruled.
Overruled.